Citation Nr: 1142015	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for refractive error, claimed as blurred vision.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for amoebic dysentery.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right foot laceration and fracture.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left ankle fracture.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for pes planus.  

8.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral calcaneal spurs.  

9.  Entitlement to an increased rating for (compensable) rating for residuals of a right elbow fracture.  

10.  Entitlement to an increased (compensable) rating for residuals of a left foot fracture.  

11.  Entitlement to an increased (compensable) rating for residuals of a fracture of the metacarpal joint of the right little finger.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to March 1958, from June 1959 to August 1959, from January 1964 to May 1964, and from August 1964 to October 1977.  He served in Vietnam, earning the Bronze Star Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was later certified to the Board by the RO in Atlanta, Georgia.  

Pursuant to the Veteran's request, he was afforded a hearing before the Board, sitting at the Atlanta RO, in March 2008.  Thirteen separate issues were remanded by action of the Board in October 2008, and by its decision of June 2010, claims for initial or increased ratings for diabetes mellitus, residuals of a right knee injury, and hemorrhoids were denied and eight other issues were remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The Board herein reopens the Veteran's previously denied claims for service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture, left ankle fracture, pes planus, and bilateral calcaneal spurs.  Those reopened claims, in addition to the original claim for service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran through his hearing testimony in March 2008, which was later reduced to writing, withdrew from appellate consideration the issues of his entitlement to increased (compensable) ratings for residuals of a right elbow fracture, residuals of a left foot fracture, and residuals of a fracture of the metacarpal joint of the right little finger.  

2.  Service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture, left ankle fracture, pes planus, and bilateral calcaneal spurs was denied originally and most recently by the RO through its rating decision of July 1992; following September 2002 notice to the Veteran of the action taken and his appellate rights, no timely appeal of the July 1992 denials was initiated.  

3.  Since entry of the RO's July 1992 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture, left ankle fracture, pes planus, and bilateral calcaneal spurs.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issues of entitlement to increased (compensable) ratings for residuals of a right elbow fracture, residuals of a left foot fracture, and residuals of a fracture of the metacarpal joint of the right little finger by the appellant or his or her authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The RO's decision of July 1992, denying service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture, left ankle fracture, pes planus, and bilateral calcaneal spurs, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1992), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

3.  New and material evidence has been received by VA since entry of the July 1992 decision to reopen the previously denied claims for service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture, left ankle fracture, pes planus, and bilateral calcaneal spurs.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Appellate Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant indicated at his March 2008 hearing that he was withdrawing from appellate consideration the issues involving his entitlement to increased (compensable) ratings for residuals of a right elbow fracture, residuals of a left foot fracture, and residuals of a fracture of the metacarpal joint of the right little finger, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review those appellate issues and the appeal relating thereto must be dismissed.  

Newness and Materiality of the Evidence Presented to Reopen Claims for Service Connection

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matters herein addressed on their merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) .  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture, left ankle fracture, pes planus, and bilateral calcaneal spurs was denied initially and most recently by a decision of the RO entered in July 1992.  The RO at that time determined that, despite the absence of all service treatment records, there was no showing of amoebic dysentery, right foot laceration, left ankle fracture, or calcaneal spurs in service or on postservice VA medical examination.  Pes planus and refractive error were found to be congenital or developmental disorders for which service connection was not in order.  Inservice medical treatment for back pain was conceded, but no chronic back disorder was found to be present in service or thereafter.  Following notice in September 1992 to the Veteran of the denial action and his appellate rights, a timely appeal was not initiated, thereby rendering final the RO's decision of July 1992.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1992), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

Given the finality of the denials of service connection in July 1992, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, that analysis is unnecessary based on the Veteran's hearing testimony in March 2008, as bolstered by a statement from his brother, to the effect that the Veteran was severely injured in an inservice automobile accident occurring in early 1956 or 1957, hospitalized for more than two weeks, and from which chronic disablement resulted.  It was indicated for the first time that the Veteran had been sleeping in the back seat of a civilian vehicle en route to his barracks, when the vehicle was involved in a motor vehicle accident in which it rolled over, ejecting the Veteran outside the vehicle.  Various injuries to the body, particularly the lower half of the body, rendering him black and blue all over were noted.  He reported having been discharged from the hospital with crutches and granted convalescent leave to return home, albeit on crutches.  Testimony was also received that inservice medical treatment had been received for dysentery and for a right foot fracture sustained in an inservice basketball game some months following the aforementioned vehicular accident.  He further indicated that, shortly after service, calcaneal spurs began to bother him.  

The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to potential service incurrence or aggravation, to include superimposed injury, as well as a continuity of symptomatology, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection have been met.  The previously denied claims are therefore reopened.  38 U.S.C.A. § 5108.  


ORDER

The appeal involving claims for increased (compensable) ratings for residuals of a right elbow fracture, residuals of a left foot fracture, and residuals of a fracture of the metacarpal joint of the right little finger is dismissed.  

New and material evidence has been received by VA to reopen previously denied claims for service connection for a back disorder, amoebic dysentery, refractive error, right foot laceration and fracture residuals, left ankle fracture, pes planus, and bilateral calcaneal spurs, and to that limited extent alone, that portion of the appeal is granted.  


REMAND

Implicit in the Board prior remands was its directive to the AMC that it enter a formal finding as to the unavailability of certain service treatment records, with notice to the Veteran of any such finding and the reasons and bases therefor.  This to date has not been accomplished and will preclude entry of any final decision until those actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also 38 C.F.R. § 3.159(e) (2011).   

If in fact the AMC determines that a portion of service treatment records are unavailable, the Board notes its heightened duty to assist the Veteran to obtain any and all evidence needed to substantiate his claims.  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"). 

Additional medical input is deemed necessary as to the claims for service connection herein reopened.  That input should be in the form of VA examinations and medical opinions as to service incurrence or aggravation, as applicable.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, the Veteran alleges that he has PTSD as a result of his Vietnam combat experiences, some of which led to his receipt of the Combat Infantryman Badge.  He offers statements not from medical professionals but from members of veterans' service organizations with whom he is familiar and who have familiarity with PTSD matters, both personally and in terms of counseling affected veterans.  Those lay affiants have opined that the Veteran has PTSD related to his combat experiences.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2011).  During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  This change became effective on July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.... 

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3).  

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case in that the alleged stressors entail fear of hostile military or terrorist activity, but VA has not to date considered the claim at hand under the recent regulatory change.  Remand is thus required to effectuate that consideration, to include the conduct of a VA PTSD examination and solicitation of a medical opinion.  

Accordingly, this portion of the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain for inclusion in the claims folder a complete set of service treatment records relating to all periods of active duty served by the Veteran and utilize all available secondary sources for information relating to medical care received in service and claimed inservice stressors leading to the onset of claimed PTSD.  Efforts to obtain these and any other Federal records requested below must continue until the AMC formally determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined by means of a written determination, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Thereafter, afford the Veteran a VA orthopedic examination (spine, bone, and joints) in order to ascertain the nature and etiology of claimed back, right foot (laceration, fracture), left ankle (fracture), pes planus, and bilateral calcaneal disorders.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any existing disorder of the Veteran's back, right foot, or left ankle; pes planus of either foot; or spur of either calcaneus originated in service or is otherwise attributable to any period of active duty or any event thereof, inclusive of a motor vehicle accident in early 1956 or 1957?  Is pes planus a congenital or developmental disorder or an acquired disorder and is there any indication that it was noted by a medical professional at the time of any entrance by the Veteran onto active duty?  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritic process involving the Veteran's back, feet, or left ankle was present within the one-year period immediately following any of his service separations, and, if so, how and to what degree was any indicated arthritis manifested? 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

3.  Afford the Veteran a VA medical examination in order to ascertain the nature and etiology of his claimed amoebic dysentery.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all necessary diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran suffered from amoebic dysentery while on active duty and are there now in existence residuals thereof, and if so, what is the nature and extent of those residuals?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4.  Afford the Veteran a VA eye examination in order to ascertain the nature and etiology of his refractive error.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all necessary diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any inservice superimposed injury involving the Veteran's eyes, to include injuries sustained in the motor vehicle accident of early 1956 to 1957, led to an inservice aggravation of the Veteran's refractive error?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of inservice aggravation as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

5.  Afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of his claimed PTSD.  It must also be determined whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete psychiatric/psychological history, mental status evaluation, and all necessary diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner should then offer an opinion addressing the following questions: 

Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to address the question of whether it is at least as likely as not (50 percent or greater degree of probability) that any of the claimed stressors leading to PTSD, if PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity during active duty? 

The term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.  

6.  Lastly, readjudicate the original claim for service connection for PTSD, and the reopened claims for service connection for a back disorder, amoebic dysentery, refractive error, right foot disorder, left ankle disorder, pes planus, and bilateral calcaneal spurs.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, and provide an appropriate amount of time in which they may respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


